Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31, 32 and 35 in the reply filed on 17 June 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31, 32 and 35 is contained herein below.
Groups II and III Claims 36 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/US2018/046993 filed 08/17/2018. This application claims the benefit of 62/547,647 filed 08/18/2017.The parent application 62/547,647 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31, 32 and 35 of this application. Priority accorded is 08/18/2017.

Information Disclosure Statement
In the Information Disclosure Statement filed 06/17/2022:
1. The following references have been provided but have not been listed in the IDS:
a) John M. Walker, Methods in Molecular Biology, vol. 2, Nucleic Acids, 1984, pages 117-120.
b) Peter M. Rabinovich, Synthetic Messenger RNA and Cell Metabolism Modulation, Chapter 3, pages 43-54.
2. The following references have been listed in the IDS but have not been provided:
a) Yamamoto et al, Current Prospects for mRNA gene Delivery. Eur J Pharm Biopharm, 2209, 71(3), 484-9.
b) Zhang et al, Ion pair reversed phase chromatography for short double-stranded deoxyribonucleic acid in silicon micro-pillar array columns: retention model and applications. J Chromatogr A, 2013, 1294, 1-9.
c) Azarani et al, RNA analysis by ion pair reversed phase high performance liquid chromatography, Nucleic Acids Res., 2001, 29(2), E7.
All of the above have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, step I recites ‘a mixture’.  It should recite ‘the mixture’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations within parentheses. It is not clear if the said limitations are part of the claim. If they are part of the claim the parentheses should be removed in this and all other claims in which limitations within parentheses appear. A closing parenthesis is seen in claim 3, part (i). The notations ‘e.g.’ and ‘etc’ should also be deleted. Step ii of claim 1 recites ‘other charged or hydrophilic moieties’ and ‘other ion pairing agents’. The specification (at page 8, lines 17-20) mentions some examples of other charged or hydrophilic moieties and other ion pairing agents. However, the metes and bounds as to what all fall under the two categories is unclear.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, part (iii) recites the broad recitation about 2m to about 10m, and the claim also recites about 2m-about 6m or about 4m which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This also applies to the recitation in part (iv).
Claim 14 recites that the mobile phase is a mixture of two solvents and further recites that the volume percentage of each solvent is 0% to 100%. If one of the solvents is 0% then it is a single solvent, not a mixture as required by the claim. Clarification is needed. It is also not clear what applicant intends by the recitation ‘first solvent solution’ and ‘second solvent solution’ in this and all other claims in which the said recitations appear.
	Claims 18 and 23 recite the first and the second solvent alone further comprising a chelator. Both claims depend from claim 14. Claim 14 recites a mixture of first and second solvent. It is not clear what applicant intends by either first or the second solvent alone further comprising a chelator when the mobile phase is a mixture of two solvents.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation C1-C4 alkanols, C1-C6 alkanediols, C2-C4 alkanoic acids, and the claim also recites methanol, ethanol, isopropanol, hexylene glycol and acetic acid which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This also applies to claims 7 and 27.
Claims 25 and 27 recite solvents for the first and second solvent solutions which are the same. The claims recite one or more solvents. If one solvent is selected for the first and second solvent solution does applicant intend the two solvents to be different? 
Claims 2, 10, 12, 31, 32 and 35, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 14, 16, 21, 27, 32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariko et al (US 2016/0369243 A1).
Kariko et al teaches a method of separating/purifying an in vitro transcribed mRNA via the use of reverse phase HPLC using triethylammonium acetate ion pair at 0.1M and acetonitrile gradient using two buffer solutions. The stationary phase is an alkylated polystyrene divinylbenzene column having a diameter of 2.1m (para 383; method of separation as in claim 1, claim 2-analytical column and claim 3, part iii-diameter; limitation of claim 14-mobile phase is mixture, limitation of claim 16-ion pairing agent is ammonium and two buffers; limitation of claims 16, 21; limitation of claims 25 and 27 for acetonitrile). The RNA produced and purified in the method has a hydrophobic poly-A tail (para 285; as in claims 1 and 7-part i). The elution is gradient (para 383-as in claim 32). The final step involves isolation of the pure nucleic acid (as in claim 35). Therefore, Kariko et al anticipate claims 1-3, 7, 14, 16, 21, 27, 32 and 35.

Claim(s) 1-3, 7, 14, 16, 21, 25, 27, 29, 32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funkner et al (WO 2016/193206 A1; cited in IDS filed 06/17/2022).
Funkner et al teaches a method of separating/purifying in vitro transcribed RNA using reverse phase HPLC, using TEAA and acetonitrile gradient on a microporous styrene-divinylbenzene stationary phase (Example 5 at page 64; page 44, line 7 through page 50, line 21; method as in claim 1; column used is analytical column as in claim 2). The particle size is 8-30mm (page 44, lines 17-19; as in claim 3). The method is used for purification/separation of in vitro transcribed RNA and the RNA to be separated can have a size of up to 500 to 10,000 nucleotides (page 26, lines 9-14; page 27, page 34, lines 15-32; as in claim 7). Example 5 at page 64, teaches the use of a mixture of solvents, acetonitrile, water, ion-pairing agents having a pH of 7.0, with elution being gradient. Fractions are collected and the nucleic acid is detected (as in claims 14, 16, 18, 21, 25, 27, 29, 32, 35). Therefore, Funkner et al anticipates claims 1-3, 7, 14, 16, 21, 25, 27, 29, 32 and 35.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 14, 16, 21, 25, 27, 32 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kariko et al (US 2016/0369243 A1).
Kariko et al teaches a method of separating/purifying an in vitro transcribed mRNA via the use of reverse phase HPLC using triethylammonium acetate ion pair at 0.1M and acetonitrile gradient using two buffer solutions. The stationary phase is an alkylated polystyrene divinylbenzene column having a diameter of 2.1m (para 383; method of separation as in claim 1, claim 2-analytical column and claim 3, part iii-diameter; limitation of claim 14-mobile phase is mixture, limitation of claim 16-ion pairing agent is ammonium and two buffers; limitation of claims 16, 21; limitation of claims 25 and 27 for acetonitrile). The RNA produced and purified in the method has a hydrophobic poly-A tail (para 285; as in claims 1 and 7-part i). The elution is gradient (para 383-as in claim 32). The final step involves isolation of the pure nucleic acid (as in claim 35). Therefore, Kariko et al anticipate claims 1-3, 7, 14, 16, 21, 25, 27, 32 and 35.

Claim(s) 1-3, 7, 14, 16, 21, 25, 27, 29, 32 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Funkner et al (WO 2016/193206 A1; cited in IDS filed 06/17/2022).
Funkner et al teaches a method of separating/purifying in vitro transcribed RNA using reverse phase HPLC, using TEAA and acetonitrile gradient on a microporous styrene-divinylbenzene stationary phase (Example 5 at page 64; page 44, line 7 through page 50, line 21; method as in claim 1; column used is analytical column as in claim 2). The particle size is 8-30mm (page 44, lines 17-19; porous resin as in claim 3). The method is used for purification/separation of in vitro transcribed RNA and the RNA to be separated can have a size of up to 500 to 10,000 nucleotides (page 26, lines 9-14; page 27, page 34, lines 15-32; as in claim 7). Example 5 at page 64, teaches the use of a mixture of solvents, acetonitrile, water, ion-pairing agents having a pH of 7.0, with elution being gradient. Fractions are collected and the nucleic acid is detected (as in claims 14, 16, 18, 21, 25, 27, 29, 32, 35). Therefore, Funkner et al anticipates claims 1-3, 7, 14, 16, 21, 25, 27, 29, 32 and 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kariko et al (US 2016/0369243 A1) in view of Funkner et al (WO 2016/193206 A1; cited in IDS filed 06/17/2022) and further in view of Taylor (US 6,969,587).
The teachings of Kariko and Funkner are set forth above. Both references do not suggest using stationary phase particles having particle diameter and pore diameter as in claim 3, parts iii and iv, the limitation of claim 7 part ii regarding adenosine length, the limitations of claims 10, 14 (for different percentages of solvents), Tris as in claims 16 and 21, chelator as in claims 18 and 23, solvents other than water and acetonitrile as in claims 25 and 27, pH range as in claim 29, temperature range as in claim 31, limitations in parts ii and iii in claim 32.
Taylor teaches a method of nucleic acid separation using reverse phase HPLC using an eluting salt, buffer and organic solvent. The stationary phase can be a resin having a diameter between 1micron and 10micron. Eluting salts can be inorganic metal ions and ammonium ion, with concentrations of the ion pairing agents in the range of 0.1M-5M (col. 4, lines 24-27, lines 30-67; as in claims 1, 3, 16, 21). Organic solvents preferred are alcohols, nitriles, including methanol, ethanol, 2-propanol and acetonitrile. The mobile phase can have between about 5% to about 80% by volume of organic solvent (col. 5, lines 1-19; as in claim 12, 14, 25 and 27). The pH of the mobile phase can vary depending on the nature and concentration of the various components and can be in the range of 7-9 (col. 5, lines 32-37; as in claim 29). 
Column temperature can be in the range of 30oC to 90oC for carrying out the separation (col. 5, lines 19-32; as in claim 31). Suitable buffers that can be used are HEPES, MOPS, PIPES (page 10, lines 17-19; as in claims 1, 16, 21). The solvents used can also contain chelating agents like EDTA, DTPA in a concentration range of 0.1-10mM. Such an agent prevents some commonly found ions in nucleic acids like magnesium ion which may interfere in the separation (col. 21, lines 16-25; limitation of claims 18 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed method of separating nucleic acid having a hydrophobic portion from a mixture since the process steps, column material, solvents, buffers, ion-pairing agents and other agents and conditions used are know in the art for isolating nucleic acids.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, the method steps and reagents used as claimed are known in the art to be used for isolating/purifying nucleic acids. Thus, it is obvious to use the method of the prior art to yield predictable results to separate a nucleic acid having hydrophobic portion form a mixture as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use the claimed method (also taught by the prior art) since the method is a highly efficient and rapid analytical tool (Taylor, col. 26, lines 16-18). It would be obvious to the artisan to use stationary phase particles having the diameters as in claim 3, parts iii-iv, use the method to separate the mRNA’s having the adenosine and nucleotide lengths as in claims 7 and 10, adjust the concentrations, temperature, pH, use the solvents and perform the elution and adjust the run time as in claims 12, 14, 16, 18, 21, 23, 25, 27, 29, 31 and 32 in view of the combined teachings of the prior art. The prior art provides starting points for the same. Parameters like concentration, temperature, pH, different solvents, elution and run time can be adjusted for the purpose of optimization.

Conclusion
1. Elected claims 1-3, 7, 10, 12, 14, 16, 18, 21, 23, 25, 27, 29, 31, 32 and 35 (Group I) are rejected.
2. Groups II and III, claims 36 and 37-38, have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623